

116 S1856 IS: Protect Our Refuges Act of 2019
U.S. Senate
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1856IN THE SENATE OF THE UNITED STATESJune 13, 2019Mr. Heinrich introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the National Wildlife Refuge System Administration Act of 1966 to prohibit the use of
			 neonicotinoids in National Wildlife Refuges, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protect Our Refuges Act of 2019. 2.Prohibition of the use of neonicotinoids in National Wildlife Refuges (a)In generalThe National Wildlife Refuge System Administration Act of 1966 is amended—
 (1)by redesignating section 5 (16 U.S.C. 668ee) as section 2, and moving that section so as to appear in numerical order; and
 (2)by inserting after section 4 (16 U.S.C. 668dd) the following:  5.Prohibition of the use of neonicotinoidsNo person may use a neonicotinoid in the System..
 (b)Technical amendmentThe National Wildlife Refuge System Administration Act of 1966 is amended by inserting before section 2 (as redesignated by subsection (a)(1)) the following:
				
 1.Short titleThis Act may be cited as the National Wildlife Refuge System Administration Act of 1966..